Citation Nr: 1743522	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-34 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial higher rating for migraine headaches, rated as 10 percent disabling prior to November 19, 2015 and 30 percent disabling, thereafter.

REMAND

The Veteran served on active duty from March 1989 to September 2010.  The Veteran testified a Board hearing before the undersigned.  The Veteran was afforded a VA examination in November 2015 to determine the severity of his migraine headaches disability.  Pursuant to 38 C.F.R. § 19.31  (2016), a Supplemental Statement of the Case (SSOC) must be furnished to an appellant and his representative when additional pertinent evidence is received after a previous SOC or SSOC has been issued.  In this case, the RO did not did not issue the Veteran a SSOC that considered the November 2015 VA examination.  As such, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1. Issue a SSOC as to the issue of entitlement an initial higher rating for migraine headaches.

2. If any benefit sought on appeal remains denied, and after the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel
	
Copy mailed to:  Disabled American Veterans 

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




